Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 9 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11, 14 & 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
ASANO (U.S. Publication 2011/0050926) 
As to claims 1 & 11, ASANO discloses detecting, using a camera (34, Fig. 2 & [0090-0092]) of an information handling device (“100”, Camera B, Fig. 1 & [0074-0075]), an encoded image displayed on a display (display part 22a, Fig. 3) of another device (S802, Fig. 16 & [0163] discloses taking a photo of display part of Camera A while Camera A is displaying a code on is display (S703, Fig. 16)); and deciphering, using a processor, the encoded image to produce a decoded dataset (S804, Fig. 16 & [0163] discloses decoding code therefore acquiring the IP address of the camera and the password (e.g. decoded dataset)).
4 & 14, ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) is a smart hub ([0076]) and wherein the camera of the information handling is a 360-degree worldview camera (See Fig. 1 wherein cameras have unrestricted 360 world view).
As to claims 6 & 16, ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the decoded dataset corresponds to data selected from the group consisting of a file, a document, an image, and a video. (See Abstract & Claims 1 & 11 rationale)
As to claims 7 & 17, ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses performing, responsive to the decoding, at least one function based on the decoded data. (S805-S807, Fig. 16 & Corresponding Disclosure)
As to claims 8 & 18, ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the deciphering the encoded image comprises deciphering via utilization of a decoding algorithm accessible by the information handling device. (S804, Gih. 16 & Corresponding Disclosure…Examiner notes decoding algorithm used is accessible by the camera)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926)
As to claims 5 & 15, ASANO’s above embodiment discloses everything as disclosed in claims 4 & 14. In addition, ASANO discloses further comprising transmitting, from the smart hub and in a transmission, the encoded data to at least one other remote device. (See Claims 1 & 11 rejection)
ASANO’s above embodiment is silent to transmitting, from the smart hub and in a video transmission. 
However, ASANO’s [0301] discloses transmitting, from the smart hub and in a video transmission. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO’s disclosure to include the above limitations in order to broaden data sharing capabilities. 
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Hollis (U.S. Publication 2017/0264427)
As to claims 2 & 12, ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) and another device which is a information handling device (“100”, Camera A, Fig. 1 & [0074-0075]) is positioned within a field of view of the camera of the information handling device.
ASANO is silent to wherein the information handling device is a clamshell device.
However, Hollis in the same field of endeavor of sharing encrypted data discloses sharing encrypted information wherein the information handling device is a clamshell device. (See [0083] & Fig. 5c)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO’s disclosure to include the above limitations in order to utilize laptops more powerful processing capabilities. 
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Hollis (U.S. Publication 2017/0264427) as applied in claims 2 & 12, above further in view of Cipolla et al. (U.S. Patent 6,587,151)
As to claims 3 & 13, ASANO in view of Hollis discloses everything as disclosed in claims 2 & 12 respectively but is silent to wherein the camera is positioned on a portion of an A- cover of the information handling device.
However, Cipolla discloses wherein the camera (16, Fig. 2) is positioned on a portion of an A- cover (11, Fig. 2) of the information handling device (10, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO’s disclosure to include the above limitations in order to provide flat closure (See Background and Summary of Invention)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ASANO (U.S. Publication 2011/0050926) in view of Skans et al. (U.S. Publication 2016/0343137)
As to claim 10, ASANO discloses everything as disclosed in claim 1 respectively but is silent to wherein the detecting comprises: maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera.
However, Skan’s [0042] & Fig. 1-4 discloses maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera. ([0042] for example is always prepared to receive coordinates and other data via a QR-code (e.g. encoded image)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO’s disclosure to include the above limitations in order to accumulate large amounts of data in a smooth streamlined fashion. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661